      DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND MINUTES
        PURSUANT TO SECTION 624 OF THE NEW YORK STATE BUSINESS
                          CORPORATION LAW
TO:
       ROYAL WASTE SERVICES, INC d/b/a Royal Waste Services; and
       ROYAL WASTE RECYCLING SERVICES, INC


        PLEASE TAKE NOTICE, that Plaintiff KEIRO J. COOPER-NOLASCO and others
similarly situated as employees of the above corporations who intend to demand, pursuant to the
provisions of Section 630 of the Business Corporation Law of New York, and Section 609 of the
Limited Liability Company Law of New York, payment of debts, wages and/or salaries due and
owing to them as laborers, servants and/or employees of the above corporations for services
performed by them for the above corporations within the six (6) years preceding the date of this
notice from the ten largest shareholders of the above corporations, and who have expressly
authorized the undersigned, as their attorney, to make this demand on their behalf.

       PLAINTIFF HEREBY DEMANDS the right to examine, in person or by agent or
attorney, during usual business hours, the minutes of the proceedings of the shareholders and
records of shareholders of the above corporations and to make extracts therefrom on or after five
(5) days from receipt of this notice.

Dated: February 5, 2020
       Flushing, NY

                                                TROY LAW, PLLC
                                                Attorneys for Plaintiff, the proposed FLSA
                                                Collective, and Potential Rule 23 Class

                                                    /John Troy/
                                                John Troy (JT0481)
                                                Aaron Schweitzer (AS 6369)
                                                Leanghour Lim (LL 6988
                                                41-25 Kissena Boulevard Suite 103
                                                Flushing, NY 11355
                                                Tel: (718) 762-1324
                                                Email: johntroy@troypllc.com
